BIJUR, J.
Both sides had moved for a direction of a verdict. Plaintiff’s attorney then asked to go to the jury, but his request was refused.
The learned judge below seems to have been of opinion that, after both sides had moved for a direction, neither might withdraw the motion and resume his right to have the issues of fact submitted to the jury. This, however, both as a general proposition and as applied to the situation developed in the case at bar, is erroneous. Charles H. Brown Paint Co. v. Charles J. Reinhardt, 210 N. Y. 162, 163, 104 N. E. 124.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.